April 28, 2016 DREYFUS INVESTMENT FUNDS - Dreyfus/The Boston Company Small Cap Growth Fund Supplement to Summary and Statutory Prospectuses dated February 1, 2016 The following information supersedes and replaces any contrary information contained in "Portfolio Management" in the summary prospectus and "Fund Summary – Portfolio Management" in the statutory prospectus: Todd W. Wakefield, CFA, David E. Borah, CFA and Robert C. Zeuthen, CFA, are the fund's primary portfolio managers, positions they have held since April 2013, November 2015 and April 2013, respectively. Mr. Wakefield, the fund’s lead portfolio manager, is a senior managing director, senior portfolio manager and a member of the U.S. small, small/mid and mid-cap growth investment team at The Boston Company Asset Management, LLC (TBCAM), an affiliate of Dreyfus. Mr. Borah is a director, portfolio manager, senior research analyst and a member of the U.S. small, small/mid and mid-cap growth investment team at TBCAM. Mr. Zeuthen is a managing director, senior equity research analyst and a member of the U.S. small, small/mid and mid-cap growth investment team at TBCAM. Messrs. Wakefield, Borah and Zeuthen are also employees of Dreyfus. The following information supersedes and replaces the third paragraph included in "Fund Details – Management" in the statutory prospectus: Todd W. Wakefield, CFA, David E. Borah, CFA and Robert C. Zeuthen, CFA, are the fund's primary portfolio managers, positions they have held since April 2013, November 2015 and April 2013, respectively. Mr. Wakefield, the fund’s lead portfolio manager, is a senior managing director, senior portfolio manager and a member of the U.S. small, small/mid and mid-cap growth investment team at TBCAM, where he has been employed since 2003. Mr. Borah is a director, portfolio manager, senior research analyst and a member of the U.S. small, small/mid and mid-cap growth investment team at TBCAM, where he has been an employee since 2007. Mr.
